DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 2/23/2021. Per the amendment, claims 1-7 9,12, 15-16,18-21,24-33, and 35-44 have been amended, and claims 8, 10-11, 13-14, 17, 22-23, 27, 29, and 34 are canceled. As such, claims 1-7, 9, 12, 15-16, 18-21, 24-26, 28 and 30-33, and 35-44 are pending in the instant application.
Applicant has amended claim 35 to address minor informalities; the previous claim objection is withdrawn.
Applicant has canceled claim 11 to address rejection under 35 USC 112(b); the previous 35 USC 112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 16, 18-21, 24, 26, 28, 32-33, and 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba et al. (US 2011/0273505 A1), in view of Malouf et al. (US 2013/0160766 A1) in further view of La Vos et al. (US 2014/0368574 A1) and Avery (US 2015/0031939 A1).
With respect to claim 1, Horiba teaches a humidification arrangement (Fig.3) capable of being a respiratory humidification arrangement, comprising: a gas passageway (from 24a through 23a to 28b) extending between a first location (24a) and a second location (28b), the gas passageway (from 24a to 28b) that is capable of being used as an inspiratory pathway and capable of being configured to interface with an airway of a patient (the outlet is capable of connecting to a breathing tube inlet), the pathway comprising a first compartment (11) and a second compartment (12), each compartment comprising a moisture source (16) configured to add moisture to gases in the gas passageway ([0023], “The humidification unit 10 is a unit for producing humidified gas”), each moisture source having an adjustable moisture output (heaters 25a and 25b adjust the moisture output [0027] & claim 6), wherein the adjustable moisture outputs are configured to be independently controlled ([0027], each humidification chamber is provided with its own temperature sensor for “detecting the temperature… and controlling the amount of heat generation of the heater”); a sensor adapted to sense one or more characteristic or substance of a gases flow (temperature sensors 20a and 20b and humidity sensors 21a and 21b, [0027]); and a controller (control unit 15, [0025]) adapted to use data from the sensor (20a, 20b and 21a, 21b) to control the adjustable moisture output of at least one of the first compartment (11) and the second compartment (12) to deliver a target gas characteristic or substance ([0027] and [0032], temperature and humidity), wherein the moisture source of the first compartment and/or the second compartment comprises a liquid reservoir (bottom portion of each compartment) configured to hold a volume of a liquid (16), wherein the liquid reservoir (bottom portion of each compartment at 16) is configured to add moisture to gases passing over the volume of the liquid ([0027]).
wherein the controller is adapted to control an actuator that varies an exposed surface area of the liquid.
La Vos discloses an inkjet recording device (Fig.1) and teaches that condensation from a humidification unit in an inkjet device can deteriorate inkjet properties and that it is desirable to prevent condensation in an inkjet device ([0008]-[0009]).
Malouf teaches a humidifier (Fig.4) comprising a valve arrangement (4100) in the outlet of the humidifier (Fig.5) to “adjustably obstruct the outlet of the humidifier” to permit a reduction in condensation in…the gas delivery tubing” when the system is not in use, Abstract, [0009], [0021] and that the valve may be any type of blocking system, ([0022]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time to modify the second humidification compartment outlet of Horiba to include a valve that adjustably obstructs the outlet, thus varying an exposed surface area of the liquid to any gases outside of the compartment outlet, as taught by Malouf to prevent condensation in the gas delivery conduit in light of the teaching of La Vos.
Horiba and Malouf do not disclose that the valve is controlled by a controller.
However, Avery teaches an outlet valve (Fig.9, 58, [0060]) for a humidifier that is controlled by a controller (through drive mechanism 56) based on humidity and temperature sensors to provide automatic control of the gas flow through the outlet ([0062], “the controller may automatically control the drive mechanism based on data from sensors so that the mixed humidified air has the desired temperature and humidity”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the valve of Horiba and Malouf to be controlled by the control unit of Horiba to close the humidifier outlet automatically and ensure the humidified air has the desired temperature and humidity as taught by Avery.
claim 2, Horiba as modified teaches wherein the moisture source of the first compartment and the moisture source of the second compartment are separate from each other ([0028], “the first humidification chamber 11 and the second humidification chamber 12 may be completely separated with a wall 30”).
With respect to claim 3, Horiba as modified teaches wherein the moisture source of the first compartment and the moisture source of the second compartment are in fluid communication with each other ([0028], “The humidification water 16 accumulated at the bottom is shared by the first humidification chamber 11 and the second humidification chamber 12”, the wall 30 stops above the water).
With respect to claim 4, Horiba as modified teaches comprising a heater (Fig.3, 25a and 25b) configured to heat at least one of the first compartment (11) and the second compartment (12).
With respect to claim 5, Horiba as modified teaches wherein the heater (25a and 25b) is configured to heat the first compartment (11) and the second compartment (12; [0027]).
With respect to claim 6, Horiba as modified teaches wherein the first compartment (11) and the second compartment (12) are integrated into a single housing (22, [0026]).
With respect to claim 7, Horiba as modified teaches wherein the first compartment (11) and the second compartment (12) are isolated from each other by a partition (wall 30, [0026]).
With respect to claim 16, Horiba as modified teaches wherein the sensor (Fig.3, 21b) is positioned adjacent to a port (28b) of the humidification arrangement and wherein the port (28b) is an outlet of the humidification arrangement ([0030], outlet 28b).
With respect to claim 18, Horiba as modified teaches wherein the sensor (20a and 20b, 21a and 21b) is positioned adjacent to the first compartment (11) or the second compartment (12; see Fig.3 where each compartment comprises sensors adjacent to the compartment).
claim 19, Horiba as modified teaches wherein the sensor (20a and 20b, 21a and 21b) is positioned to be in fluid communication with the gases passageway adjacent a passage into or out of the first compartment or the second compartment (see Fig.3 where the sensors are located in the gas passageway adjacent the inlet and outlet of each compartment).
With respect to claim 20, Horiba as modified teaches wherein the sensor (20a and 20b, 21a and 21b) is positioned to be in fluid communication with the gases passageway at a location between a first compartment passageway and a second compartment passageway (see Fig.3 where sensors 20a and 21a are located between the first compartment passageway inlet and the second compartment passageway inlet, and sensors 20b and 21b are located between the first compartment passageway inlet and the second compartment passageway outlet).
With respect to claim 21, Horiba as modified teaches wherein the first compartment and the second compartment are connected in series (see Fig.3, [0032],”connected in series”), and wherein the sensor (20a and 20b, 21a and 21b) is adapted to measure at least one of gases temperature, humidity, or flow rate (temperature and humidity, [0027]).
With respect to claim 24, Horiba as modified teaches wherein the target gas characteristic or substance is a temperature level or a humidity level ([0027], temperature and humidity).
With respect to claim 26, Horiba as modified teaches wherein the controller (Fig.1, 15) is associated with one of the first compartment (11) and the second compartment (12), and wherein the controller (15) is adapted to control the humidification arrangement ([0025], the control unit controls each unit of the apparatus).
With respect to claim 28, Horiba teaches comprising a heater (25a and 25b), wherein the controller is adapted to vary an output of the heater ([0025], the control unit controls each unit of the apparatus; [0027], where the temperature is controlled by a sensor reading).
claim 32, Horiba teaches wherein the controller is adapted to: receive data from the sensor ([0027],the temperature sensors detect and control the temperature); determine a control strategy as a function of the data received from the sensor and the target gas characteristic or substance being delivered by the system (the control unit control the heater to and the target gas characteristic is temperature and humidity); and control a level of the target gas characteristic or substance generated by each of the first and second compartments based upon the determined control strategy ([0027], the control unit controls the heater based on the detected temperature and humidity).
With respect to claim 33, Horiba as modified teaches wherein the controller (15) is further adapted to control an amount of moisture contributed to the system by varying a heater output of the first compartment (11) or the second compartment (12; [0027]the heaters are controlled by temperature and humidity sensors).
With respect to claim 37, Horiba as modified teaches wherein the controller (15) is further adapted to determine a common control strategy for the first compartment and the second compartment of the system ([0025], the control unit controls each unit of the humidification arrangement including the temperature and humidity sensors and the heaters of each compartment to achieve an overall desired result, see also [0030]).
With respect to claim 38, Horiba as modified teaches wherein the controller is further adapted to determine independent control strategies for each of the first compartment and the second compartment ([0027], each compartment has its own heater and temperature and humidity sensors independently controlled by the control unit).
With respect to claim 39, Horiba as modified teaches wherein the controller is further adapted to determine a control strategy based upon the target gas characteristic or substance specific to a compartment of the first and second compartments (see [0030]-[0032] where the gas flowing through 
With respect to claim 40, Horiba as modified teaches wherein the controller is further adapted to use a stage target that represents a desired amount to increase the target gas characteristic or substance for the gases flowing through the first compartment or the second compartment (see [0030]-[0032] where the gas flowing through each department is detected by the sensors for the purpose of controlling the heater to achieve a desired humidity and temperature in each compartment).
With respect to claim 41, Horiba as modified teaches wherein the controller is further adapted to use the target gas characteristic or substance that is a target temperature level or a target humidity level (see [0030]-[0032] where the gas flowing through each department is detected by the sensors for the purpose of controlling the heater to achieve a desired humidity and temperature in each compartment).
With respect to claim 42, Horiba as modified teaches wherein the controller is further adapted to use sensor data that represents at least one of a temperature level, a humidity level, and a flow rate ([0027, temperature and humidity).
With respect to claim 43, Horiba as modified teaches wherein the controller is further adapted to use sensor data that is measured at an inlet to the system ([0031], where the plot points of temperature and humidity are detected within the compartments and the temperature sensor and heater of each compartment are located at the inlet, see Fig.4 where the outside air introduced in the inlet is plotted at point A, thereby being detected by the temperature sensor which triggers the heater to raise the temperature to point b, etc.). 
With respect to claim 44, Horiba as modified teaches wherein the controller is further adapted to use sensor data that is measured at an outlet from the system (Fig.3, humidity sensors 21a and 21b are located at the outlet to detect resultant humidity of each compartment, [0030]-[0032]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Horiba, Malouf, La Vos and Avery as applied to claim 1 above, and further in view of Aylsworth et al. (US 2007/0272239 A1).
With respect to claim 25, Horiba as modified teaches the limitations of claim 1.
Horiba as modified does not teach wherein the controller is mounted to or connected to a housing that envelopes the first compartment and the second compartment.
However, Aylsworth teaches a humidification device wherein the controller (26) is mounted to or connected to a housing (54) that envelopes the first compartment and the second compartment (Ayslworth Fig.3 and Fig.6 where heating elements 32A and 32B are enclosed in base 40 which is connected to housing 54 in Fig.5) to control the heating elements and communicate with the sensor in the device ([0020]-[0022]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the humidification arrangement of Horiba as modified to have the controller mounted or connected the housing that envelopes the first and second compartments to control the heater and communicate with the sensor.

Claims 1, 9, 12, 13, 15, 31, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0374243 A1) in view of Horiba (US 2011/0273505 A1).
With respect to claim 1, Lin teaches a respiratory humidification arrangement (Fig.3) comprising: a gas passageway extending between a first location (at 108) and a second location (at 214), the gas passageway comprising an inspiratory pathway configured to interface with an airway of a patient (Abstract, “gas for being inhaled by a user”), the inspiratory pathway comprising a first compartment (204) and a second compartment (210), each compartment comprising a moisture source (206 and 218) configured to add moisture to gases in the gas passageway (humidifier 204 and each moisture source having an adjustable moisture output (where the adjustable output for the moisture source of humidifier 204 is the flow meter and controller [0020], and the adjustable output for the atomizer 210 is the oscillator 216, [0021], where the flow and oscillations can be adjusted), wherein the adjustable moisture outputs are configured to be independently controlled (the oscillator 216 is a separate device from the gas feeding element 112), wherein the moisture source of the first compartment and/or the second compartment comprises a liquid reservoir configured to hold a volume of a liquid (Fig.3), an actuator (valve 250) that varies an exposed surface area of the liquid (valve 250 can disconnect the second compartment 210 from the first compartment 204, thus varying the exposure of the surface area of the liquid within the second compartment to any gases outside of the second compartment including any gases within the first compartment [0022]), wherein the liquid reservoir is configured to add moisture to gases passing over the volume of the liquid (“atomized water vapor”, [0021]).
Lin does not teach a sensor adapted to sense one or more characteristic or substance of a gases flow; and a controller adapted to use data from the sensor to control the adjustable moisture output of at least one of the first compartment and the second compartment to deliver a target gas characteristic or substance or that the actuator is controlled by the controller.
However, Horiba teaches a sensor adapted to sense one or more characteristic or substance of a gases flow (humidity sensors 21a and 21b, [0027]); and a controller (control unit 15, [0025]) adapted to use data from the sensor (21a, 21b) to control the adjustable moisture output of at least one of the first compartment (11) and the second compartment (12) to deliver a target gas characteristic or substance ([0027] and [0032], temperature and humidity) to achieve “extremely high humidification efficiency”, [0029]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the humidification system of Lin to include a 
With respect to claim 9, Lin as modified teaches wherein the first compartment (Fig.3, 204) is defined within a first housing and the second compartment (210) is defined within a second housing, and the first housing is separate and distinct from the second housing (see Fig.3).
With respect to claim 12, Lin as modified teaches wherein the gas passageway comprises a tube (see conduit at label 208) that connects the first compartment (204) to the second compartment (210), and wherein the tube connects an outlet of the first compartment to an inlet of the second compartment (Fig.3, [0021], where tank 210 receives the filtered gas 208 from the humidifier 204).
With respect to claim 15, Lin as modified teaches wherein the gas passageway comprises one or more valves (250) that direct flow through the humidification arrangement ([0022], where valve 250 directs flow between the first compartment 204 and the second compartment 210).
With respect to claim 31, Lin as modified teaches wherein the controller is adapted to vary a flow path through the humidification arrangement by controlling one or more valves (250) within the humidification arrangement ([0022], where the path to the second compartment may be disconnected by 250).
With respect to claim 35, Lin as modified teaches wherein the controller is further adapted to control whether a compartment of the first (204) and second compartments (210) contributes moisture to the system by altering the gas passageway through the system (valve 250 alters the pathway by connecting or disconnecting the flow from the second compartment).
With respect to claim 36, Lin as modified teaches wherein the controller is further adapted to control whether the compartment of the first and second compartments contributes moisture by bypassing or passing gases through the compartment ([0022], where valve 250 bypasses or passes gases from the second compartment).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Horiba as applied to claim 1 above, and further in view of Alexander (US 2018/0243524 A1). 
With respect to claim 30, Lin teaches the actuator (valve) of claim 1.
Lin does not teach wherein the actuator is adapted to move a partition or panel.
However, Alexander teaches a humidifier (Fig.1) comprising an actuator (Fig.14, shutter valve 1310) that varies an exposed surface area of a liquid reservoir (Fig.11, 211 located in lower passage layer 1112), the actuator being adapted to move a partition or panel (1310 shutter wall moves up and down as seen in Fig. 13 and Fig.14) to vary the humidity of the humidified gas flow ([0126]-[0127]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the actuator (valve 250) of Lin to be a shutter valve and comprise a movable wall or partition as taught by Alexander to vary the humidity of the humidified gas flow.

Response to Arguments
Applicant argues on pages 8-9 of Remarks that Horiba is non-analogous art relating to the humidification of inkjet nozzles and therefore the “inlet 24a and outlet 28b of Horiba are not configured to interface with an airway of a patient.” In response to applicant's argument that Horiba is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Horiba is pertinent to the particular 
	Applicant argues on pages 9-10 of Remarks that the combination of Horiba, Malouf, Las Vos, and Avery does not teach “wherein the controller is adapted to control an actuator that varies an exposed surface area of the liquid,” and that “the exposed surface area of the liquid is unaffected by the opening/closing of valve 4100.” However, the claim does not recite to what the surface area of the liquid is to be exposed/not exposed to. The Examiner’s interpretation of way the claim is written, the valve at the outlet would vary the exposure of the surface area of the liquid from an exterior perspective of the humidification chamber as viewed through the outlet. The examiner suggests including language within the limitation such as “wherein the controller is adapted to control an actuator that varies an exposed surface area of the liquid to the gases passing over the volume of liquid, wherein the liquid reservoir is configured to add moisture to gases passing over the volume of the liquid.”
Applicant argues on page 11 of Remarks that the combination of Lin, Horiba, and Virr does not teach “an actuator that varies an exposed surface area of the liquid.” However, as stated in the remarks above, the claim does not recite to what the surface area of the liquid is to be exposed/not exposed to. The Examiner’s interpretation of way the claim is written, the valve at the outlet would vary the exposure of the surface area of the liquid to any gases exterior of the humidification chamber and the outlet. The Examiner suggests including language that describes to what the liquid is exposed/not exposed to. Please see example above.

The claims remain rejected as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CANA A GALLEGOS/Examiner, Art Unit 3785   

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785